Filed 11/30/15

                              CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                              ----




COUNTY OF SAN BERNARDINO et al.,                                C074413

                 Plaintiffs and Appellants,              (Super. Ct. No. 34-2013-
                                                        80001420-CU-WM-GDS)
        v.

MICHAEL COHEN, as Director, etc.,

                 Defendant and Respondent.




       APPEAL from a judgment of the Superior Court of Sacramento County, Eugene
L. Balonon, Judge. Affirmed.

      Burke, Williams & Sorensen, Amy E. Hoyt, J. Leah Castella, Susan E. Bloch, and
Nicholas J. Muscolino for Plaintiffs and Appellants.

       Kamala D. Harris, Attorney General, Douglas J. Woods, Senior Assistant Attorney
General, Marc A. LeForestier, Kari Krogseng and P. Patty Li, Deputy Attorneys General,
for Defendant and Respondent.




                                               1
       When the Legislature dissolved redevelopment agencies, it provided that any
agreement between the redevelopment agency and the municipal government that created
the redevelopment agency is not an enforceable obligation. (Health & Saf. Code, former
§ 34171, subdivision (d)(2) (Stats. 2011-2012, 1st Ex. Sess., ch. 5, § 7; Stats. 2012, ch.
26, § 6) (hereafter, § 34171(d)(2)).) Here, plaintiff County of San Bernardino loaned the
San Bernardino County Redevelopment Agency $10 million. When the redevelopment
agency was dissolved, $9 million of those funds remained in the former redevelopment
agency’s coffers. Defendant Department of Finance determined that the loan agreement
is unenforceable.
       We agree with the Department of Finance and the trial court, which upheld the
action of the Department of Finance. And we reject the County’s contentions on appeal
that the determination of the Department of Finance (1) violated the constitutional
prohibitions on the state’s reallocation of tax revenues; (2) improperly concluded that the
loan is not an enforceable obligation; and (3) was inequitable.
                                     BACKGROUND
       In October 2003, a fire devastated the community of Cedar Glen in San
Bernardino County. To assist in rebuilding the community, including infrastructure, the
County created the Cedar Glen Disaster Recovery Project Area and the Cedar Glen
Disaster Recovery Plan. The county ordinance charged the preexisting San Bernardino
County Redevelopment Agency, which was created by the County, with principal
responsibility to carry out the disaster recovery plan.
       In 2005, the County loaned the former redevelopment agency $10 million from its
general fund for the Cedar Glen improvements. In 2009, the County and the former
redevelopment agency executed an agreement called the Service Area 70-CG Agreement,
which earmarked $4 million of the loan (hereafter, the County Loan) to provide water
and road infrastructure improvements in Cedar Glen. By 2012, however, $9 million of
the County Loan to the redevelopment agency remained unspent.

                                              2
       By legislation adopted in 2011 and 2012, the Legislature ended redevelopment in
California in order to recapture the tax revenue that had been flowing to redevelopment
agencies and distribute it to other taxing entities. (California Redevelopment Assn. v.
Matosantos (2011) 53 Cal.4th 231, 247-249 (Matosantos).) It enacted Assembly Bill No.
1X 26 in 2011 (2011-2012 1st Ex. Sess.) (Stats. 2011, 1st Ex. Sess. 2011-2012, ch. 5, § 7)
and Assembly Bill No. 1X 1484 in 2012 (2011-2012 Reg. Sess. (Stats. 2012, ch. 26,
§§ 6-35) (collectively, the Dissolution Law) to dissolve redevelopment agencies, end tax-
increment financing, establish successor agencies to deal with the former redevelopment
agencies’ enforceable obligations, and redirect remaining unencumbered agency revenues
and assets to other taxing entities. (Health & Saf. Code, §§ 34161 et seq., 34177, subds.
(a), (c) (hereafter, unspecified code citations are to the Health & Safety Code).) The
County became the successor agency of the now dissolved San Bernardino County
Redevelopment Agency for the purpose of winding down the affairs of the former
redevelopment agency. (In this opinion, we refer to the County both in its general
capacity and in its separate capacity as the successor agency of the former redevelopment
agency simply as “the County,” unless further specificity is required.)
       For purposes of the Dissolution Law, the term “enforceable obligation” means
such things as bonds, loans of money, payments required by federal or state law,
payments required in connection with the agencies’ employees, and contracts necessary
for the successor agency’s operation. (§ 34171, subd. (d)(1).) As relevant here,
“ ‘enforceable obligation’ does not include any agreements, contracts, or arrangements
between the city, county, or city and county that created the redevelopment agency and
the former redevelopment agency.” (§ 34171(d)(2).) There are statutory exceptions to
this limitation on the definition of “enforceable obligations,” but the parties do not assert
that any of them applies under the circumstances of this action.
       It is undisputed in this action that the County created the former redevelopment
agency and that the loan to the former redevelopment agency was the result of an

                                              3
agreement, contract, or arrangement between the County and the former redevelopment
agency.
       In order to make a payment required by an enforceable obligation, a successor
agency must apply to the Department of Finance for approval. It does this by preparing a
schedule of the enforceable obligations it believes it must continue to pay. This schedule,
called a Recognized Obligation Payment Schedule (ROPS), is prepared for each six-
month fiscal period. (§ 34177, subd. (l)(1).) The successor agency’s oversight board
must approve the ROPS. (§ 34180, subd. (g).) Then, the agency submits the ROPS to
the Department of Finance for its approval. (§ 34177, subd. (l)(2).) The Department of
Finance may eliminate any obligation listed on a ROPS. (§§ 34177, subd. (m), 34179,
subd. (h).) Any funds remaining after payment of the approved enforceable obligations
are available for distribution to local taxing entities. (§ 34182, subd. (c)(2).)
       In this case, the County included payment of its loan to the former redevelopment
agency as one of the enforceable obligations in this list sent to the Department of
Finance. But the Department of Finance rejected payment of the loan because the loan
was an agreement, contract, or arrangement between the former redevelopment agency
and the municipal government that created the redevelopment agency. (§ 34171(d)(2).)
       The County petitioned the trial court for a writ of mandate against the Department
of Finance, arguing that the County Loan is an enforceable obligation, for various
reasons. The trial court rejected each reason and entered judgment for the Department of
Finance.
       The parties also recount what happened after entry of judgment in the trial court.1



1      The County’s request for judicial notice filed December 24, 2013, is granted as to
exhibits 1 through 5 and denied as to exhibits 6 and 7. (Exhibits 6 & 7 are superior court
rulings in unrelated matters.) The County’s request for judicial notice filed April 9, 2014,
and the Department of Finance’s request for judicial notice filed March 19, 2014, are
granted.

                                               4
       When an agreement such as the County’s loan to the former redevelopment
agency has been rejected by the Department of Finance because it is not an enforceable
obligation, there is a process to make it an enforceable obligation. After the Department
of Finance issues a “finding of completion,” meaning the successor agency has complied
with the statutes concerning disbursement of the assets of the former redevelopment
agency, the loan may be repaid if an oversight board finds it was for legitimate
redevelopment purposes. (See §§ 34179.6, 34179.7, 34191.4, subd. (b)(1).) But if that
happens, the interest rate is recalculated, and 20 percent of the loan repayment must be
transferred to the “Low and Moderate Income Housing Asset Fund.” (See § 34191.4,
subd. (b)(2).)
       After the trial court’s judgment in this case, the County disbursed the remaining
funds from the loan as required, but under protest, and received from the Department of
Finance a finding of completion. The County may now seek a determination by the
oversight board finding that the County Loan was for a legitimate redevelopment
purpose.
                                 STANDARD OF REVIEW
       Here, the facts are undisputed, but the parties dispute how the law is to be applied.
“While we accord at least ‘ “ ‘weak deference’ ” ’ to an agency’s interpretation of its
governing statutes where its expertise gives it superior qualifications to do so (in contrast
with the ‘ “ ‘strong deference’ ” ’ standard in other jurisdictions), the issue is one
ultimately subject to our de novo review. [Citation.]” (City of Brentwood v. Campbell
(2015) 237 Cal.App.4th 488, 500.)
                                       DISCUSSION
                                               I
                    Constitutionality of Distribution of Loan Proceeds
       The County contends that the Department of Finance’s rejection of the County
Loan under section 34171(d)(2) violated two provisions of the California Constitution

                                               5
(Art. XIII, §§ 24 & 25.5) because the action constituted a reallocation of local tax
revenues by the state. The contention is without merit because the money loaned to the
former redevelopment agency did not retain its character as tax revenue. Therefore,
when the Department of Finance rejected the loan, it did not reallocate tax revenue.
       The provision of the Dissolution Law at issue, former section 34171(d)(2), stated,
in full: “For purposes of this part, ‘enforceable obligation’ does not include any
agreements, contracts, or arrangements between the city, county, or city and county that
created the redevelopment agency and the former redevelopment agency. However,
written agreements entered into (A) at the time of issuance, but in no event later than
December 31, 2010, of indebtedness obligations, and (B) solely for the purpose of
securing or repaying those indebtedness obligations may be deemed enforceable
obligations for purposes of this part. Notwithstanding this paragraph, loan agreements
entered into between the redevelopment agency and the city, county, or city and county
that created it, within two years of the date of creation of the redevelopment agency, may
be deemed to be enforceable obligations.” (Stats. 2011-2012, 1st Ex. Sess., ch. 5, § 7;
Stats. 2012, ch. 26, § 6.) The County does not assert that any exception contained in the
text of this provision applies to the County Loan.
       Article XIII, section 24, subdivision (b), of the California Constitution (Prop. 22)
provides: “The Legislature may not reallocate, transfer, borrow, appropriate, restrict the
use of, or otherwise use the proceeds of any tax imposed or levied by a local government
solely for the local government’s purposes.” Similarly, section 25.5, subdivision (a)(3),
of the same article (Prop. 1A) provides that the Legislature may not “change for any
fiscal year the pro rata shares in which ad valorem property tax revenues are allocated
among local agencies in a county other than pursuant to a bill passed in each house of the
Legislature by rollcall vote entered in the journal, two-thirds of the membership
concurring.”



                                             6
       The County argues: “Quite simply, Article XIII § 25.5 precludes the State from
requiring a reallocation of tax revenues to other local government entities. The
[Department of Finance] cannot achieve the same unconstitutional result by requiring
[the successor agency] to distribute the County’s General Funds after dissolution.” The
County also argues the Department of Finance’s rejection of the County Loan violated
article XIII, section 24 for the same reason. The problem with the County’s argument
appears on its face. The former redevelopment agency did not hold “the County’s
General Funds,” to use the County’s term; instead, the former redevelopment agency held
money that the County loaned to it. The money was a loan with no resulting tax
character.
       The County’s argument runs off a logical cliff before even approaching the
promised land. Because the County loaned money to the former redevelopment agency,
the former redevelopment agency did not receive or hold the money as part of a tax
allocation. The County argues that “there is no authority for the proposition that the
County’s decision to loan General Fund money to [the former redevelopment agency] to
finance critically-needed infrastructure improvements strips that money of its character as
property, sales, and use taxes.” Nonetheless, logic dictates that money spent by the
County is no longer tax revenue when it arrives at its destination. It would be
nonsensical, for example, to argue that money spent on office supplies still held its
character as tax revenue in the hands of the business providing office supplies. Likewise,
money loaned by the County, even if the County obtained those funds as an allocation of
taxes, does not retain its character as tax revenue in the hands of the borrower.
       The County provides no authority for the proposition that, once the County obtains
money from real property and other taxes, it retains its character as tax revenue when it is
spent. The County argues that “the manner in which funds are expended does not change
where those funds came from – sales, use and property taxes are still sales, use and
property taxes even when they are loaned to a redevelopment agency.” This is true as far

                                             7
as it goes. The County may spend tax revenue, but the recipient does not receive it as tax
revenue. Here, the Department of Finance is not attempting to direct the County to
distribute or reallocate tax revenue; instead, it is directing the County, as the successor
agency, to distribute loan proceeds, consistent with the Dissolution Law.
       Therefore, contrary to the County’s contention, the Department of Finance did not
require the County to “distribute the County’s General Funds . . . .”
       This case is unlike Matosantos, where the argument was made that the state could
not redirect tax-increment revenue allocated to the redevelopment agencies. There, the
argument could be made, even though it ultimately failed, that the former redevelopment
agencies that received tax-increment revenue could not be directed by the Legislature to
redistribute it to the trust fund for the purpose of reallocating it to local agencies and
school entities. Here, the former redevelopment agency received the funds as a loan, not
as a distribution of a tax. Therefore, this situation does not even raise the issue of
reallocation of tax revenue and does not implicate article XIII, sections 24 and 25.5 of the
California Constitution.
       This court recently reached the same result in a similar case, City of Azusa v.
Cohen (2015) 238 Cal.App.4th 619 (Azusa). In Azusa, the city’s municipal utility loaned
money to the redevelopment agency. As in this case, the Department of Finance rejected
the loans because they were agreements between the city that created the redevelopment
agency and the former redevelopment agency. (§ 34171(d)(2).) Disagreeing with the
city’s claim that the loans constituted “ratepayer money” entitled to protection from
diversion for a different purpose, we held that once the money was loaned to the
redevelopment agency it ceased to be ratepayer money. (Azusa, supra, at pp. 623.)
       Here, when the County loaned money to the former redevelopment agency, that
money ceased to be part of the County’s general fund consisting of tax revenue.
Therefore, the County cannot claim that the remaining loan funds must be treated as tax
revenue for the purpose of this constitutional challenge to the Legislature’s authority to

                                               8
prescribe what is done with the money left in the hands of the former redevelopment
agency when it was dissolved.
         In its reply brief and again at oral argument, the County argued that the funds
loaned to the former redevelopment agency retained their character as tax revenue
because “the County imposed contingencies on the loan proceeds.” This contention has
no merit because (1) the record does not support the allegation of contingencies on the
actual loan and (2) the placement of such “contingencies” did not mean that the funds
transferred to the former redevelopment agency retained their character as tax revenue.
         The document memorializing the County Loan provided that the loan was “for the
purpose of undertaking various road and water improvements, providing financial
assistance to residential households; providing financial assistance to commercial
operation in the Project, and purchasing land within the Project Area.” Despite this
recitation of the purpose of the loan, nothing in this document required the former
redevelopment agency to obtain approval from the County before expending the loaned
funds.
         A schedule of items and the amounts allocated to those items (such as business
assistance programs, road construction, water construction) appears in the administrative
record immediately after the County Loan document; however, there is nothing in the
County Loan document incorporating this schedule of items, and the schedule of items is
not included in the express page numbering (for example, “Page 4 of 4”) of the County
Loan document. The County provides no record citation establishing that this schedule
of items was included in the County Loan document.
         The County cites staff reports as support for its allegation that there were
contingencies attached to the former redevelopment agency’s use of the County Loan
funds, but those staff reports were not part of any loan agreement that we have been
shown. Accordingly, the record does not reflect that the alleged contingencies were part
of the loan agreement.

                                               9
       We also conclude that, even if the County had successfully established that the
former redevelopment agency’s use of the County Loan funds was contingent on the
County’s approval, any such contingencies did not cause the loaned funds to retain their
character as tax revenue. As noted, the funds were transferred to the former
redevelopment agency for redevelopment purposes. They were no longer in the County’s
coffers. Once that money was transferred by the County, it was not tax revenue, even if
the County had some say in how the funds were spent.
       The County cites Professional Engineers v. Wilson (1998) 61 Cal.App.4th 1013
(Professional Engineers), in which this court held that the use of funds obtained from a
gas tax could not be used to make payments on rail bonds (a use not permitted by the gas
tax legislation, which allowed use of the tax revenue for highway purposes only) even
though the gas tax funds had been commingled in the general fund. Since the funds were
traceable directly to the gas tax, the law required that they be spent only in accordance
with the gas tax legislation. (Id. at pp. 1023-1028.)
       Professional Engineers does not support the County’s argument. There, the
County spent the gas tax funds in a manner contrary to law. Here, however, the funds
were spent consistent with the law, to fund the former redevelopment agency. That there
may have been contingencies on how the former redevelopment agency could, itself,
spend those funds did not cause the funds to retain their character as tax revenue. In
Professional Engineers, the gas tax funds retained their character as gas tax revenue
while in the County’s general fund, but the funds at issue in this case were no longer in
the County’s general fund. They had been transferred to the former redevelopment
agency.
       The County also cites Collier v. City and County of San Francisco (2007) 151
Cal.App.4th 1326 (Collier). In that case, the city transferred revenue from building
permit fees to other departments in contravention of the limitation that building permit
fees could not be “ ‘ “ ‘levied for unrelated revenue purposes.’ ” ’ ” (Id. at p. 1338; see

                                             10
also Shaw v. People ex rel. Chiang (2009) 175 Cal.App.4th 577 [state cannot use gas tax
for unauthorized purposes].) Here, there was no such unlawful transfer, and the transfer
took the funds out of the County’s coffers, not to a different department of the County.
Collier also does not support the County’s argument.
       Accordingly, as we noted, when the County Loan money left the County’s coffers
and was deposited into the former redevelopment agency’s account as a loan, that money
was no longer tax revenue. The Dissolution Law’s allocation of those funds did not
violate article XIII, sections 24 or 25.5 of the California Constitution.
                                              II
                                  Enforceable Obligation
       The County contends that its loan to the former redevelopment agency falls under
the statutory definition of “enforceable obligation” and that the agreement is an
enforceable obligation because there are third party beneficiaries and, therefore, the
agreement was not made exclusively between the County and the former redevelopment
agency . Neither contention has merit.
       A.     Statutory Definition
       As we recounted above, under the Dissolution Law “ ‘enforceable obligation’ does
not include any agreements, contracts, or arrangements between the city, county, or city
and county that created the redevelopment agency and the former redevelopment
agency.” (§ 34171(d)(2).) On the other hand, the same section of the Health and Safety
Code includes in the definition of “enforceable obligation” both “[l]oans of moneys
borrowed by the redevelopment agency” and “[a]ny legally binding and enforceable
agreement or contract that is not otherwise void as violating the debt limit or public
policy.” (§ 34171, subd. (d)(1)(B) & (E).)
       The County cites the latter two provisions and declares that the County Loan is an
enforceable obligation without explaining why the other provision making agreements
between the County and its former redevelopment agency unenforceable does not apply.

                                             11
Consistent with the interpretation of the Department of Finance and the trial court, we
conclude that the overriding provision is the one limiting the definition of enforceable
obligation. Any other interpretation would render it meaningless.
       On its face, the statutory exclusion of agreements such as the County Loan from
the definition of “enforceable obligations” identifies the extent of the exclusion: “For the
purposes of this part . . . .” (§ 34171(d)(2).) “This part” is the Dissolution Law, set forth
in part 1.85 of division 24 of the Health and Safety Code. Therefore, for purposes of the
Dissolution Law, the exclusion in section 34171(d)(2) applies to all “agreements . . .
between the . . . county . . . that created the redevelopment agency and the former
redevelopment agency” (§ 34171(d)(2)), such as the County Loan here.
       Construing the Dissolution Law and the cited statutes to mean that agreements
between the County and the former redevelopment agency are enforceable obligations
would negate the intent of the Legislature, as shown by the words used, to make such
agreements unenforceable. Accordingly, the language of the statutes supports only our
interpretation, excluding the County Loan from the definition of “enforceable
obligations.”
       B.       Third party Beneficiary
       The County further argues that its loan to the former redevelopment agency is
enforceable because it included third party beneficiaries (Cedar Glen ratepayers) and,
therefore, was not exclusively between the County and the former redevelopment agency.
The County claims that “the Service Area CG 70-CG Ratepayers (‘Ratepayers’) are
express beneficiaries of County Loan.” (Sic.) This argument is without merit because
the statutory language applies to all agreements between a former redevelopment agency
and its creator, without mention of possible benefits that ratepayers may have obtained
through performance of the agreement. The word “exclusively” is not in the statute.
       The County contends that, if there is a third party beneficiary to the County Loan,
then the provision excluding a former redevelopment agency’s agreements with its

                                             12
creator from the definition of “enforceable obligation” (§ 34171(d)(2)) does not apply.
The County argues: “[B]ecause the County Loan is between the County, [the former
redevelopment agency], and third parties, § 34171(d)(2) does not invalidate the loan.”
(Original italics.) To the contrary, the language of the statute does not support this
interpretation.
       This is a question of statutory interpretation, which means that our task is to
determine whether the Legislature intended to allow an agreement between a former
redevelopment agency and its creator to be an enforceable obligation if anyone could be
identified as a third party beneficiary of the agreement. The fundamental objective of
statutory interpretation is to determine the Legislature’s intent. (Burden v. Snowden
(1992) 2 Cal.4th 556, 562.)
       On the face of section 34171(d)(2), there is no exception for an agreement
between a former redevelopment agency and its creator if there is another party to the
contract. And the only authority the County cites is to “trial courts [that] have found that
§ 34171(d)(2) only invalidates agreements made exclusively between a city or county and
its [former redevelopment agency].” (Original italics.) The County requests us to take
judicial notice of these cases. However, these cases are not even citable under the Rules
of Court (Cal. Rules of Court, rule 8.1115), and they bear no precedential weight in the
Court of Appeal.
       The County also relies, for its interpretation of the provision, on the Legislature’s
intent to “preserve redevelopment agency assets and revenues for use by ‘local
governments to fund core governmental services’ such as fire protection . . . .”
(Matosantos, supra, 53 Cal.4th at p. 250.) But this perceived intent of the Dissolution
Law is vague when applied to section 34171(d)(2), and the language of the provision
does not support an interpretation that the Legislature intended to make agreements
between former redevelopment agencies and their creators enforceable obligations if to



                                             13
do so would fund core governmental services. That intent simply is not to be found in the
provision.
       As we noted recently in another case involving the dissolution of redevelopment
agencies, the specific language of a statute must prevail over a general, overarching
policy a party may perceive in the legislation. “ ‘[N]o legislation pursues its purposes at
all costs. Deciding what competing values will or will not be sacrificed to the
achievement of a particular objective is the very essence of legislative choice – and it
frustrates rather than effectuates legislative intent simplistically to assume that whatever
furthers the statute’s primary objective must be the law. Where, as here, “the language of
a provision . . . is sufficiently clear in its context and not at odds with the legislative
history, . . . ‘[we should not] examine the additional considerations of “policy” . . . that
may have influenced the lawmakers in their formulation of the statute.’ ” ’ (Rodriguez v.
United States (1987) 480 U.S. 522, 525–526 [94 L.Ed.2d 533, 538]; accord, Foster v.
Workers’ Comp. Appeals Bd. (2008) 161 Cal.App.4th 1505, 1510 [purpose of law cannot
supplant legislative intent expressed in particular statute].)” (County of Sonoma v. Cohen
(2015) 235 Cal.App.4th 42, 48, italics omitted.)
       In attempting to defend its proposed interpretation of the provision, the County
provides no authority or valid reasoning supporting its premise that section 34171(d)(2)
does not apply if there are third party beneficiaries to the agreement between a former
redevelopment agency and its creator. Therefore, under the language of the provision, an
agreement between a former redevelopment agency and its creator is not an enforceable
obligation simply because ratepayers may have benefited from the performance of the
agreement.
       In any event, even if the Legislature intended to make agreements between a
former redevelopment agency and its creator enforceable obligations under some
circumstances in which another party is involved, there is no evidence of legislative



                                               14
intent to include agreements such as the one here by which ratepayers were to receive
some incidental benefit.
       The County claims that the Cedar Glen ratepayers were third party beneficiaries of
the County Loan. We need not consider contract law with respect to third party
beneficiaries, however, because this is a question of statutory interpretation, not a
question of contract interpretation. We must determine whether the Legislature intended
to make an exception to section 34171(d)(2) for an agreement between a former
redevelopment agency and its creator if that agreement bestowed a benefit on ratepayers.
       Virtually every public works project of a redevelopment agency benefitted
someone or some entity other than the redevelopment agency and its creator. Sewers
benefit the property owners and residents along their line; roads bestow a similar benefit,
in addition to assisting travelers. The process of improving blighted areas, which was the
aim of redevelopment (County of Los Angeles v. Glendora Redevelopment Project (2010)
185 Cal.App.4th 817, 823-824), naturally entails benefits to ratepayers, property owners,
business owners, and others.
       In the case of the County Loan, ratepayers in Cedar Glen would have received a
benefit. As the County notes, the agreement between the County and the former
redevelopment agency provided: “The County hereby agrees to advance to [the former
redevelopment agency] a County Loan for the purpose of undertaking various road and
water improvements, providing financial assistance to residential households; providing
financial assistance to commercial operation in the [redevelopment project], and
purchasing land within the Project Area.” But the agreement did not identify anyone or
any entity by name.
       The ratepayers were not parties to the County Loan; they would have benefited
only incidentally from the performance of the agreement.
       The question of statutory interpretation is whether the Legislature intended to
make an exception in section 34171(d)(2) for agreements such as the County Loan

                                             15
because, in this case, ratepayers stood to benefit from performance of the agreement. We
think not, because such an exception would effectively swallow the rule. There is no
such express exception, and, under these circumstances, we cannot conclude that the
Legislature meant to include one by implication.
       We therefore conclude that, under section 34171(d)(2), the County Loan was not
an enforceable obligation of the former redevelopment agency.
                                             III
                                Unjust Enrichment Argument
       Finally, the County contends that application of section 34171(d)(2) to the County
Loan just is not fair. It argues that “equity demands that the unspent County Loan funds
be returned to the County. They should not be distributed as a windfall to the taxing
entities that never had a legitimate claim to the money.” That argument, however, is
properly addressed to the Legislature, not to the courts.
       Before we consider this argument, we note that the County does not take into
consideration the entire statutory picture. As discussed above, the Department of Finance
has now issued a finding of completion. Based on that finding, the County can petition
the oversight board for a finding that the County Loan should be enforced because it was
for legitimate redevelopment purposes. (See § 34191.4, subd. (b)(1).) This is evidence
that the Legislature has thought through this process and provided the remedy it deemed
appropriate.
       The County claims that application of section 34171(d)(2) results in unjust
enrichment of local taxing entities (because they will receive a distribution of the funds)
and the state (because the state’s liability for school funding will be reduced (see
Matosantos, supra, 53 Cal.4th at p. 248)). Based on this claim of unjust enrichment, the
County asserts a right to restitution.
       Not surprisingly, the County offers no authority for the proposition that the courts
can veto the Legislature’s taxing and fiscal policy decisions based on the equitable

                                             16
doctrine of unjust enrichment. It simply is beyond our purview. (Rio Linda Union
School Dist. v. Workers’ Comp. Appeals Bd. (2005) 131 Cal.App.4th 517, 532.)
                                      DISPOSITION
       The judgment is affirmed. The Department of Finance is awarded costs on appeal.
(Cal. Rules of Court, rule 8.278.)



                                                    NICHOLSON            , J.



We concur:



      BLEASE                , Acting P. J.



      HOCH                  , J.




                                             17